Claims 1-4, and 6-9 are currently pending with claim 5 being cancelled.  
The 112 rejection has been withdrawn in view of the present amendment and response. 
The 102/103 rejection over Koike I has been withdrawn because an amount of a metal soap of from 0.07 to 10% by mass is not anticipate by Koike I.  
The rejection over Koike I in view of Koike II has been withdrawn for the same reasons set forth above.  
New grounds of rejections are made in view of newly discovered reference to Ohmori et al. (US 4,789,504). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,381,724 to Koike et al. (hereinafter “Koike I”). 
Koike I discloses an energy conversion film having a capability of holding a large amount of charges by pores in the inside thereof by an electretization treatment by direct-current high-voltage discharge, including a core layer and a surface layer on each side of the core layer (figure 1).  The core layer is a porous film containing a thermoplastic resin (column 5, lines 1-5 and lines 40-45; and column 7, lines 55-60).  
2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  In particular, the core layer has pores with an average pore height of 10 microns in the thickness direction of the film (table 4, example 2).  That would give a pore aspect ratio (pore diameter/pore height) in the range of from 5 to 10. 
50/10= 5
500/10 =50
The surface layer has a thickness of 15 microns within the claimed range (table 3, example 12).  The surface layer comprises a high density polyethylene having a melting point of 131oC (resin composition j, resin 3, example 14).  The surface layer is equated to the claimed heat seal layer having a melting point of 50 to 140oC. 
Koike I discloses that the core layer contains a dispersant including metal soap in an amount of 0.01 to 4% by mass (column 10, lines 60-65).  This overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal soap in an amount in the range instantly claimed motivated by the desire to promote dispersion of the inorganic or powder or organic filler in the resin. 
As to claim 2, Koike I discloses that the core layer has 417 and 646 pores/mm2 in the machine direction and transverse direction respectively (table 4, example 1).  
As to claim 3, Koike I discloses that the thermoplastic resin contained in the core layer is polyolefin resin (table 1).  
As to claim 6, Koike I discloses that the energy conversion film is stretched in at least a uniaxial direction (column 12, lines 55-60).  
As to claim 7, Koike I discloses that the core layer contains an inorganic filler and an organic filler wherein the inorganic filler and the organic filler have a volume-average particle size of 3 to 30 microns (column 10, lines 10-15).  

Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koike I in view of US 4,789,504 to Ohmori et al. (hereinafter “Ohmori”). 

The energy conversion film has a water vapor permeability coefficient of 0.1 to 2.5 g.mm/m2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  In particular, the core layer has pores with an average pore height of 10 microns in the thickness direction of the film (table 4, example 2).  That would give a pore aspect ratio (pore diameter/pore height) in the range of from 5 to 10. 
50/10= 5
500/10 =50
The surface layer has a thickness of 15 microns within the claimed range (table 3, example 12).  The surface layer comprises a high density polyethylene having a melting point of 131oC (resin composition j, resin 3, example 14).  The surface layer is equated to the claimed heat seal layer having a melting point of 50 to 140oC. 
Assumed that Koike I does not disclose a metal soap used as a charge stabilizing additive in an amount of 0.07 to 10% by mass wherein the metal soap has oC and an upper limit that is 50oC higher than a melting point of the thermoplastic resin.  
Ohmori, however, discloses an electretized material for a dust filter made of polypropylene and a fatty acid metal salt incorporated therein in an amount of 0.24 to 2.42 % by mass (table 2).  The fatty acid metal salt is magnesium stearate having a melting point of 88oC according to Wikipedia.  
The examiner takes the position that the magnesium stearate meets the claimed limitation set out in claim 9 because its melting point is within the range disclosed in the specification of the claimed invention. 
Both Koike I and Ohmori are directed to an electretized material obtained by accumulating charges in the inside thereof wherein the electretized material is designed to have a capability to maintain its electrostatic charge at a high level.  As such, Koike I and Ohmori must be from analogous arts.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnesium stearate in an amount in the range of 0.24 to 2.42% by mass motivated by the desire to provide the film having a capability to maintain a high level of the electrostatic charge and thus excellent electro-mechanical conversion performance.  
As to claim 2, Koike I discloses that the core layer has 417 and 646 pores/mm2 in the machine direction and transverse direction respectively (table 4, example 1).  
As to claim 3, Koike I discloses that the thermoplastic resin contained in the core layer is polyolefin resin (table 1).  

As to claim 7, Koike I discloses that the core layer contains an inorganic filler and an organic filler wherein the inorganic filler and the organic filler have a volume-average particle size of 3 to 30 microns (column 10, lines 10-15).  

Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koike I in view of Ohmori and US 2016/0250649 to Koike et al. (hereinafter “Koike II”).
Koike I discloses an energy conversion film having a capability of holding a large amount of charges by pores in the inside thereof by an electretization treatment by direct-current high-voltage discharge, including a core layer and a surface layer on each side of the core layer (figure 1).  The core layer is a porous film containing a thermoplastic resin (column 5, lines 1-5 and lines 40-45; and column 7, lines 55-60).  
The energy conversion film has a water vapor permeability coefficient of 0.1 to 2.5 g.mm/m2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  In particular, the core layer has pores with an average pore height of 10 microns in the thickness direction of the film (table 4, example 2).  That would give a pore aspect ratio (pore diameter/pore height) in the range of from 5 to 10. 

500/10 =50
The surface layer has a thickness of 15 microns within the claimed range (table 3, example 12).  
Koike I does not explicitly disclose a metal soap used as a charge stabilizing additive and added in the core layer in an amount of 0.07 to 10% by mass wherein the metal soap has a melting point within a temperature range having a lower limit of 50oC and an upper limit that is 50oC higher than a melting point of the thermoplastic resin.  There is no teaching or suggestion that the surface layer of the energy conversion film comprises a heat sealing layer.  
Ohmori, however, discloses an electretized material for a dust filter made of polypropylene and a fatty acid metal salt incorporated therein in an amount of 0.24 to 2.42 % by mass (table 2).  The fatty acid metal salt is magnesium stearate having a melting point of 88oC according to Wikipedia.  Addition of the magnesium stearate is to keep an electrostatic charge of the electretized material at a high level, thereby providing high dust removing performance.  
The examiner takes the position that the magnesium stearate meets the claimed limitation set out in claim 9 because its melting point is within the range disclosed in the specification of the claimed invention. 
Both Koike I and Ohmori are directed to an electretized material obtained by accumulating charges in the inside thereof wherein the electretized material is designed to have a capability to maintain its electrostatic charge at a high level.  As such, Koike I and Ohmori must be from analogous arts.  

Koike II, however, teaches a filter having air channels formed using an electric sheet, wherein an air channel cross-sectional ratio of the filter is from 10-90% and a volume change density of the filter is from 10 to 5000 nC/cm3 (abstract).   The electret sheet comprises a base layer disposed between two surface layers (paragraph 85 and figure 2).  The surface layer has a melting point lower than the melting point of the base layer so that the filter comprising a plurality of electret sheets can be produced easily by heat bonding because each electret sheet has heat sealability (paragraph 85).  The resin of the surface layer that is suitable for heat sealability includes low-density polyethylene having a melting point within the claimed range as like material has like property (paragraph 86).  The filter comprises a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other (paragraph 55 and figure 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the resin of the surface layer disclosed in Koike I made of low-density polyethylene disclosed by Koike II motivated by the desire to impart heat sealability to the heat energy conversion film.  
2 in the machine direction and transverse direction respectively (table 4, example 1).  
As to claim 3, Koike I discloses that the thermoplastic resin contained in the core layer is polyolefin resin (table 1).  
As to claim 6, Koike I discloses that the energy conversion film is stretched in at least a uniaxial direction (column 12, lines 55-60).  
As to claim 7, Koike I discloses that the core layer contains an inorganic filler and an organic filler wherein the inorganic filler and the organic filler have a volume-average particle size of 3 to 30 microns (column 10, lines 10-15).  
As to claim 8, Koike I does not explicitly disclose a filter comprising a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other.  
Koike II, however, teaches a filter having air channels formed using an electric sheet, wherein an air channel cross-sectional ratio of the filter is from 10-90% and a volume change density of the filter is from 10 to 5000 nC/cm3 (abstract).   The electret sheet comprises a base layer disposed between two surface layers (paragraph 85 and figure 2).  The surface layer has a melting point lower than the melting point of the base layer so that the filter comprising a plurality of electret sheets can be produced easily by heat bonding because each electret sheet has heat sealability (paragraph 85).  The resin of the surface layer that is suitable for heat sealability includes low-density polyethylene having a melting point within the claimed range as like material has like property (paragraph 86).  The filter comprises 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a filter disclosed in Koike I comprising a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other disclosed in Koike II motivated by the desire to provide a channel structure that is strong and unlikely collapse even when the amount of electrification of the electret sheet is increased. 

Response to Arguments
Applicant alleges that the metal soap within the claimed range is critical and essential for enhancing the charge retention performance and for suppressing reduction in the chargeability of the core layer.  The examiner respectfully disagrees. 
The data formulated in table 3 fail to show criticality of the claimed amount of 0.07 to 10 % by mass of the metal soap.  Comparative sample 2 containing 0.2% by mass exhibits a high decay rate of 81% which is indicative of significant reduction in chargeability after water washing.  No data have been provided to establish a decay rate of the sample containing more than 10% by mass of the metal soap.  
Applicant further states that Koike I and II are not compatible because they are directed to different products, i.e., an energy conversion film vs. a filter.  The examiner respectfully disagrees. 
The Koike references are directed to an electretized film obtained by accumulating charge in the inside of the film and said electretized film is designed to  
None of the Koike references disclose the metal soap having the claimed melting point.  However, new combination of Koike references and Ohmori suggests the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/Hai Vo/
Primary Examiner
Art Unit 1788